Citation Nr: 0601705	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  99-03 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent of 
vascular insufficiency of both legs and feet prior to 
February 4, 1999.  

2.  Entitlement to a rating in excess of 40 percent for 
vascular insufficiency of the right leg and foot from 
February 4, 1999.  

3.  Entitlement to a rating in excess of 40 percent for 
vascular insufficiency of the left leg and foot from February 
4, 1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had verified service in the United States Marine 
Corps from November 1961 to December 1970, with unverified 
prior service in the United States Army.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  In a 
rating decision dated in December 1997, the RO denied an 
increased rating for vascular insufficiency of the feet rated 
as 20 percent disabling.  The veteran timely disagreed with 
that decision and perfected his appeal.  He and his wife 
testified before a Decision Review Officer (DRO) at a hearing 
held at the RO in April 1999.  The appeal continued, and in a 
rating decision dated in January 2003, the RO awarded 
separate 40 percent ratings for vascular insufficiency of 
each foot effective February 4, 1999.  The veteran continued 
his appeal, and the issues before the Board are those listed 
on the title page. 

While the RO has classified the veteran's service-connected 
vascular insufficiency as involving the feet, it is clear in 
reviewing the pertinent rating decisions, statement of the 
case and supplemental statements of the case that service 
connection is in effect for vascular insufficiency of the 
feet and legs, and that the RO considered all of the relevant 
medical evidence relating to the lower extremities, as will 
the Board, in adjudicating the issues on appeal.  See also 
38 C.F.R. §§ 4.7, 4.104, Diagnostic Codes 7199-7114, 7116 
(prior to January 12, 1998); 38 C.F.R. § 4.104, Diagnostic 
Code 7199-7114 (from January 12, 1998).  The issues are 
styled accordingly on the title page of this decision.

In addition to the ratings noted above for the veteran's 
service-connected vascular disease of the lower extremities, 
service connection and 10 percent ratings are in effect for 
postoperative metatarsalgia of each foot, and an additional 
10 percent rating is in effect for service-connected tinea 
pedis with onychomycosis of the feet.  The record also 
reflects that the RO granted a total (100 percent) rating 
based upon individual unemployability due to the veteran's 
service-connected disabilities, effective from January 18, 
2001. 


FINDINGS OF FACT

1.  All evidence necessary to decide the appeal has been 
obtained; the veteran has been provided notice of the 
evidence needed to substantiate his claims and notice of what 
evidence he should provide and what evidence VA would obtain; 
in addition, VA has provided examinations to assist in 
substantiating the claims.  

2.  The medical evidence shows that the veteran has well-
established vascular insufficiency with intermittent 
claudication in both lower extremities on walking less than 
one block prior to November 2002 and on walking from 25 to 30 
feet subsequent to that date.  The medical evidence shows 
trophic changes of the lower extremities, including hair loss 
and shiny skin, but does not show that the veteran 
experiences persistent coldness or an ankle/brachial index of 
0.5 or less in either lower extremity.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for vascular 
insufficiency of the legs and feet prior to January 12, 1998, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.104, Diagnostic Codes 7199-7114, 7116 (prior to 
January 12, 1998).  

2.  The criteria for a 40 percent rating, but no more, for 
vascular insufficiency of the right leg and foot have been 
met from January 12, 1998, to February 4, 1999.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Codes 7199-7114, 7116 (prior to January 12, 1998); 
38 C.F.R. § 4.104, Diagnostic Code 7199-7114 (from January 
12, 1998).  
3.  The criteria for a 40 percent rating, but no more, for 
vascular insufficiency of the left leg and foot have been met 
from January 12, 1998, to February 4, 1999.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Codes 7199-7114, 7116 (prior to January 12, 1998); 
38 C.F.R. § 4.104, Diagnostic Code 7199-7114 (from January 
12, 1998).  

4.  The criteria for a rating in excess of 40 percent for 
vascular insufficiency of the right leg and foot from 
February 4, 1999, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Codes 7199-
7114, 7116 (prior to January 12, 1998); 38 C.F.R. § 4.104, 
Diagnostic Code 7199-7114 (from January 12, 1998).  

5.  The criteria for a rating in excess of 40 percent for 
vascular insufficiency of the left leg and foot from February 
4, 1999, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Codes 7199-7114, 7116 
(prior to January 12, 1998); 38 C.F.R. § 4.104, Diagnostic 
Code 7199-7114 (from January 12, 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & West Supp. 2005), eliminated the concept of a 
well-grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The VCAA and its 
implementing regulations are applicable to the claims now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  Further, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this regard, the Board notes that the veteran and his 
representative  have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence and the laws and regulations related to 
the claims, and those documents notified them of the evidence 
needed by the veteran to prevail on the claims.  In addition, 
by way of the RO's April 2004 letter VA advised the veteran 
of the evidence needed to substantiate his claims and offered 
to assist him in obtaining any relevant evidence.  

The April 2004 letter notified the veteran that to establish 
entitlement to an increased evaluation for his service-
connected disability, the evidence must show that it had 
increased in severity.  The RO outlined evidence that had 
been received regarding his claim.  The RO requested that the 
veteran send needed evidence or identify and provide release 
authorizations for evidence he wanted VA to get for him.  The 
RO notified the veteran that VA is responsible for getting 
relevant records from any Federal agency and would make 
reasonable efforts to get relevant records not held by a 
Federal agency.  The RO notified the veteran that he must 
provide enough information about his records so that VA could 
request them from the person or agency that has them.  The RO 
advised the veteran that it was his responsibility to make 
sure that VA received all requested records that were not in 
the possession of a Federal department or agency.  

While the required notice was not provided prior to the 
initial decision in this case, the claim that initiated the 
appeal was decided in 1997, which was years before enactment 
of the VCAA in November 2000.  Further, notice was complete 
prior to the transfer of the veteran's case to the Board in 
August 2005, and the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  
The Board acknowledges that the RO did not make an explicit 
request to the veteran that he provide any evidence in his 
possession pertaining to the claims; it effectively did so, 
however, in its April 2004 letter in asking him to submit and 
identify evidence in support of his claim.  This is borne out 
by the veteran's response to the April 2005 supplemental 
statement of the case in which he stated he has no additional 
evidence to furnish.  

After the April 2004 notice letter was furnished to the 
veteran, he was provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notice.  The veteran has had multiple opportunities to 
submit and identify evidence and has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claims by VA.  The Board finds that the 
failure to provide the veteran with the specific types of 
notice outlined in the VCAA prior to the initial unfavorable 
determination has not harmed the veteran and that no useful 
purpose could be served by remanding the case on that 
account.  See 38 U.S.C.A. § 7261(b) (West 2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

In view of the foregoing, the Board finds that all necessary 
action has been taken to provide the veteran with notice 
required by the VCAA and as interpreted by the Court in its 
decisions in Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), and 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Relative to the duty to assist, the RO provided the veteran 
with VA examinations in 1997, 1999, 2002, 2004, and 2005.  
The Board finds these examinations, along with other medical 
evidence of record, which includes VA outpatient records, 
some private medical records, and the 1999 hearing 
transcript, provide evidence upon which to determine the 
veteran's entitlement to increased ratings for his service-
connected vascular insufficiency of his feet during the 
rating period.  The Board notes that the record includes a 
request dated in 1997 from the Social Security Administration 
(SSA) for VA medical records, stating that the veteran had 
filed an application for SSA disability benefits.  The 
request was specifically seeking VA medical records including 
those related to post-traumatic stress disorder and 
depression.  The Board further notes that in VA medical 
record dated in December 1998 it was noted that the veteran 
reported he had recently been approved for Social Security 
disability benefits.  There is no claim that any records SSA 
may have relied on in its decision for SSA benefits are 
relevant to the issues on appeal.  Moreover, given the date 
noted above, any records that might be available would be 
dated prior to the veteran's claim.  The most probative 
evidence of the degree of impairment consists of records 
generated in proximity to and since the claim on appeal (see 
Francisco v. Brown, 7 Vet. App. 55 (1994)) and there is ample 
antecedent evidence of record to provide historical context.  
In view of the foregoing, and as this appeal has been pending 
since 1997 and the record includes reports of the several VA 
examinations performed over the course of the rating period, 
it is the judgment of the Board that consideration of the 
appeal should not be further delayed to obtain records dated 
prior to the appeal period in question from the Social 
Security Administration.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that relevant evidence has 
been obtained for determining the merits of the veteran's 
claims.  The Board finds that no further assistance to the 
veteran is required.  

Factual background

In a rating decision dated in May 1971, the RO granted 
service connection for bilateral metatarsalgia and 
hypertension effective January 1, 1971, the day following the 
veteran's separation from service.  At a VA orthopedic 
consultation in January 1979, for evaluation of the 
metatarsalgia, the veteran complained of cramps and burning 
in both feet and in his calves.  Examination revealed poor 
pedal pulses and atrophy of the toenails.  The impression 
included vascular insufficiency, feet.  In a rating decision 
dated in March 1979, the RO granted service connection for 
vascular insufficiency, feet, secondary to the veteran's 
service-connected hypertension.  The RO rated the disability 
as analogous to arteriosclerosis obliterans and assigned a 
20 percent rating effective in September 1978.  The veteran 
filed his increased rating claim in January 1997 and, as 
noted in the introduction, the RO subsequently considered the 
relevant vascular findings involving the legs and feet in 
increasing the ratings for both lower extremities.  

VA medical records show that when the veteran was seen for 
evaluation in March 1997, the examiner noted the veteran 
complained of numbness and tingling in both lower 
extremities.  There was pedal hair loss on both lower 
extremities, and the toe nails were thick, but trimmed.  At 
the ankles, oscillometry was 9.0 units on the right and 10.5 
units on the left.  The scale that accompanied the readings 
states that a score of 4 to 8 units equals normal arterial 
circulation and a score above 9 units equals bounding 
arterial pulse.  Private podiatry records show the veteran 
had chronic hyperkeratosis involving the entire plantar 
aspect of both feet with painful calluses under the heads of 
several metatarsals and between digits.  Treatment included 
debridement and prescriptions for special shoes.  

At a May 1997 VA general medical examination, the physician 
stated that with respect to examination for vascular 
insufficiency, the veteran reported that he could not even 
walk one block due to severe cramps in both feet and both 
legs.  He also gave a history of a pins and needles sensation 
all over both feet with occasional burning pain.  The veteran 
further indicated that sometimes his wife had to squeeze both 
of his feet, both calves, and both thighs to relieve him of 
the painful burning sensation.  He said he could hardly get 
up and walk around because of the severe pain.  The physician 
noted that on examination the veteran was in some distress 
because of severe pain in his legs.  There were hardly 
palpable pulses on both feet, and there was no good pulsation 
in the dorsalis pedis arteries.  There was very feeble 
pulsation on the posterior tibialis on both feet but good 
pulsations in the popliteal fossa.  The physician observed 
that there was severe loss of hair follicles in both lower 
extremities from poor circulation.  It was also noted that 
the veteran's skin was shiny, the skin temperature was 
normal, and there were diffuse sensory disturbances in the 
lateral aspect of both feet.  

In a June 1997 history and physical examination report for 
admission to a VA domiciliary, the examiner noted the 
veteran's complaints included continuing problems with his 
feet.  On examination, dorsalis pedis pulses were 2+ and 
equal; posterior tibialis pulses were 1+ and equal.  There 
was trace swelling of the ankles.   The impression after 
examination included:  non-insulin dependent diabetes 
mellitus, hypertension, controlled on medication; and severe 
metatarsalgia with severe hyperkeratosis of heels and plantar 
metatarsals.  At a podiatry visit later that month dorsalis 
pedis pulses were +2 bilaterally.  

At a VA podiatry examination in July 1997, the podiatrist 
reported that dorsalis pedis pulses were palpable at 2/4, but 
the posterior tibial pulse was not palpated, although Doppler 
examination showed that it was present.  The podiatrist 
further noted that ankle and brachial indexes were done and 
that ankle pressure was 180, and the branchial pressure was 
170, which gave a 1+ ankle brachial index that provided 
adequate blood flow.  

At a VA examination for diseases of the arteries/veins in 
July 1997, the veteran complained of numbness and pain in 
both feet and legs.  He said the pain was constant during 
rest and was made worse by standing and was associated with 
some edema.  He reported that pain and numbness improved with 
elevation of both legs.  On examination, the physician 
reported that the veteran's feet were warm, there were no 
ulcers, and the physician said there was equal hair 
distribution, bilaterally.  The ankle/brachial index was 1.0, 
bilaterally.  There was decreased sensation to light touch at 
the knee and distally, bilaterally.  

VA medical records show the veteran was seen at a 
neurosurgery clinic in October 1998, and it was noted at that 
time that he had a long history of neck and low back pain, 
along with bilateral upper and lower extremity pain.  It was 
reported that lower extremity pain was worse with ambulation 
and greater on the left, but was not necessarily increased 
with coughing or sneezing.  It was further noted that the 
veteran's medical history was significant for hypertension 
and non-insulin dependent diabetes mellitus and that a 
computed tomography study had shown mild to moderate lumbar 
stenosis.  On examination, deep tendon reflexes were 2/4 in 
both lower extremities.  The assessment was possible cauda 
equina compression, and the physician planned a magnetic 
resonance imaging (MRI) of the lumbar spine.  

In November 1998, the same physician noted that the MRI 
demonstrated moderate canal stenosis at L4-L5, with pain 
radiating from the buttocks to the calves, bilaterally.  In 
January 1999, another physician noted that the MRI of the 
lumbosacral spine showed severe degenerative joint disease 
with spurring and disc bulging, but no clear disc herniation, 
cord compression or signal changes.  The physician noted that 
the veteran required a cane to walk and had difficulty using 
his right foot when driving.  The plan was to increase the 
dose of Gabapentin.  

When the veteran was seen in a VA clinic in March 1999, the 
examiner noted that the veteran's nails on both feet were 
somewhat thick, but trimmed.  There was loss of sensation 
over dorsal and plantar aspects of both feet.  Posterior 
tibial and dorsalis pedis pulses were present, bilaterally, 
and there were no open lesions on the feet.  Oscillometry 
readings were 7 units, right ankle, and 8 units, left ankle.  
On the accompanying scale for oscillometry, 4 to 8 units 
equals normal arterial circulation.  The examiner noted loss 
of protective sensation in both feet.  He stated that the 
veteran complained of severe pain and burning in both feet 
and had severe painful callus formation on the bottoms of 
both feet.  The examiner said there was no swelling, and 
capillary filling time was less than three seconds.  

At the RO hearing in April 1999, the veteran testified that 
he had numbness and pain in his feet and legs and they 
sometimes became swollen.  He also described a feeling of 
"pins and needles", which he said was "mixed up with 
problems with his metatarsals".  He testified that he 
frequently developed coldness in his calves.  He also stated 
that his foot condition had become worse since his last VA 
examination in 1997.  At the April 1999 hearing, the veteran 
submitted photographs, stating, in essence, that they showed 
calluses and hyperkeratotic areas on the soles of his feet 
and shiny skin from the ankles to mid calf, bilaterally.  

At a VA examination for hypertension and vascular disease in 
May 1999, the physician noted that the veteran had known 
hypertension for the past 25 to 30 years, non-insulin 
dependent diabetes mellitus, polycystic kidneys and 
hyperlipidemia.  Examination of the extremities revealed 
normal skin, palpable peripheral pulses, and no clubbing or 
edema.  The physician stated that bilateral arterial Doppler 
studies done in 1997 showed no significant arterial 
occlusion.  

Upon a VA podiatry examination of the veteran in June 1999, 
the examiner noted a history of bilateral bunion surgery and 
lesser metatarsal surgery, along with the veteran's reports 
of continuing foot problems.  After examination, the 
diagnoses were mild degenerative joint disease, both first 
metatarsophalangeal joints, characterized primarily by mildly 
limited range of motion, and tender hyperkeratotic lesions in 
the soles of both feet.  

In July 2001, the veteran underwent a VA examination for 
diabetes mellitus, and the physician noted that onset had 
been at age 54 and the veteran was now 60 years old.  On 
examination, there was decreased sensation involving the 
plantar surface of the feet and digits, bilaterally, and 
there was widespread scaling in a moccasin type distribution.  
The nails were brittle, discolored, and thickened.  
Peripheral pulses were 2+ and symmetric, lower and upper 
extremities.  The diagnosis was adult-onset diabetes mellitus 
(Type II) with associated complications of:  hypertension; 
dysrhythmias; ischemic heart disease; tinea pedis; 
onychomycosis; and peripheral neuropathy, lower extremities.  

In a rating decision dated in January 2002, the RO granted 
service connection for diabetes mellitus type II with 
peripheral neuropathy, bilateral lower extremity, with 
a 20 percent rating effective January 18, 2001.  At the same 
time, the RO granted service connection for tinea pedis with 
onychomycosis associated with diabetes mellitus type II, with 
a 10 percent rating effective January 18, 2001.  

A VA segmental Doppler study of the lower extremities in June 
2002 showed an ankle-posterior tibial artery brachial index 
of 1.11 on the right and 1.28 on the left.  Toe indexes were 
.69 on the right and .85 on the left.  The physician's 
impression was significant arterial occlusion in the right 
popliteal and in the distal vessels of the right foot and 
left foot.  

Upon a November 2002 VA vascular examination, the physician 
noted that the veteran had a complicated history and 
examination.  Specifically, a history of diabetes, type II, 
since 1994, hypertension since 1965, significant degenerative 
arthritis of the spine and knees, and spinal stenosis were 
recorded.  The veteran reported that in 1996 he had retired 
early from being an arson investigator because of problems 
with his lower extremities.  He described typical 
claudication pains in the calves that were crampy in nature 
and brought on by ambulation and relieved by rest.  The 
vetera also had a history of having lower extremity edema and 
burning dysesthesias in both feet.  Additional symptoms 
included low back pain with radiation into the hips and 
posterior thighs.  The physician said that the veteran's 
lower extremity pains were a bit difficult to distinguish 
etiologically because he had so many interrelated factors.  

At the time of the November 2002 examination, the veteran 
reported he was only able to ambulate for 25 to 30 feet 
without use of his Philadelphia crutches in the confines of 
his house.  This was limited by the onset of pain both in the 
low back, which radiated into the posterior thighs, as well 
as the cramping pain in both calves.  The veteran also 
reported he had a lot of leg pain at rest and at night and 
had difficulty finding a comfortable position.  He reported 
some throbbing pulsating pain in the anterior and posterior 
lower legs as well as in the feet.  He also described burning 
dysesthesias in his feet that moved upward into the lower 
leg.  

The physician summarized that, historically, it appeared that 
the veteran continued to have lower extremity claudication.  
He said that looking over the veteran's medical records, it 
seemed that over the past five years he had had a slow 
diminution in the arterial flow noted in the lower 
extremities in records of primary care and podiatry 
appointments and, as observed at the current examination, it 
was now very, very difficult to find any dorsalis pedis pulse 
or any posterior tibial pulse.  

The physician further observed that exercise and exertion 
were precluded by the veteran's condition.  On examination, 
the physician stated that the veteran had diminution in hair 
on the top of the foot and on most of his toes.  The skin was 
slightly dystrophic with some shininess from the mid shin 
down.  Neither the dorsalis pedis nor posterior tibial pulses 
were palpable.  There were no ischemic or ulcerative lesions.  
There were calluses, which were not infected and showed no 
breakdown.  The toenails were dystrophic and thickened, 
bilaterally.  Sensation to light touch on both feet up to the 
level of the ankles was absent, and sensation to light touch 
on the lower legs was diminished.  Pinprick sensation was 
markedly diminished in a stocking distribution, ankle 
reflexes were absent, and knee reflexes were diminished, but 
equal.  The diagnosis was peripheral vascular disease related 
to diabetes mellitus and hypertension; peripheral neuropathy 
secondary to diabetes mellitus; and degenerative disc and 
joint disease, lumbar spine with spinal stenosis.  The 
physician stated that the veteran's lower extremity symptoms 
were multifactorial, namely:  peripheral vascular disease; 
degenerative arthritis; peripheral neuropathy; and 
pseudoclaudication of spinal stenosis.  

At a VA examination in April 2004, the veteran reported 
intermittent claudication at walking 25 feet with painful 
tightness of both calves.  He also reported diabetic 
peripheral neuropathy with numbness, tingling, and burning of 
the feet.  The physician also noted that the veteran had 
lower spinal stenosis with pseudo claudication.  On 
examination, pulses were absent at both feet and both 
popliteal arteries; femoral arteries showed present, but very 
faint, pulsations.  The examiner noted that the veteran was 
very obese and it was difficult to appreciate those pulses.  
There was no hair on the lower legs; color and temperature 
were normal.  The physician noted that VA Doppler studies in 
June 2002 showed significant arterial occlusion in the right 
popliteal and in the distal vessels of the right and left 
feet.  The diagnosis at the April 2004 clinical examination 
was: arterial peripheral vascular disease both lower 
extremities with intermittent claudication at 25 feet walking 
distance; diabetic peripheral neuropathy, both feet; lower 
back spinal stenosis; dyslipidemia, hypertension; and 
relentless weight gain, morbid obesity.   

At a VA examination in February 2005, the physician described 
the veteran as having established peripheral vascular 
disease, diabetic peripheral neuropathy, and spinal stenosis 
of the lumbosacral spine.  At the time of the examination, 
the veteran related that his bilateral calf claudication 
remained essentially stable, with typical exercise-induced 
claudication in the calves after 25 feet of ambulation, 
relieved with rest.  The veteran reported neuropathic rest 
pain but no ischemic rest pain.  The physician commented that 
the veteran's major problems related to spinal stenosis and 
peripheral neuropathy, which is severe.  On physical 
examination, the skin was intact on both feet and lower legs, 
and there were no ischemic or ulcerative lesions.  The 
physician said there was fairly adequate warmth, and that 
hair was present on toes.  He said he could discern scant 
pulse at both dorsalis pedis and posterior tibial artery 
areas.  The physician reported that the ankle brachial 
indexes that had been determined a few days earlier by 
plethysmogram were .99 on the right and .96 on the left.  The 
diagnosis, following review of the plethysmogram results and 
clinical examination, was bilateral lower extremity 
peripheral vascular disease, stable.  

Analysis

Pertinent law and regulations

(i) Increased disability ratings - in general 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran. 38 C.F.R. 
§ 4.3 (2005).  While the veteran's entire history is reviewed 
when making a disability determination, where service 
connection has already been established and increase in the 
disability rating is at issue, it is the present level of the 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2005).  

If a veteran has separate and distinct manifestations 
relating to the same injury, he or she should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
However, the evaluation of the same manifestation under 
different diagnostic codes is to be avoided.  38 C.F.R. 
§ 4.14 (2005).  The Rating Schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  Esteban v. Brown, 
6 Vet. App. 259 (1994), citing Brady v. Brown, 4 Vet. 
App. 203 (1993).  

The Board is, however, precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  Therefore, to the extent 
that the veteran's lower extremity symptoms found in the 
rating criteria used for rating vascular insufficiency of the 
lower extremities are not distinguished by examiners, the 
Board will generally treat them as part of the service-
connected vascular disability.  

(ii)  Cardiovascular system ratings

During the pendency of this appeal, VA amended the Rating 
Schedule with respect to the rating criteria for disabilities 
of the cardiovascular system effective January 12, 1998.  The 
Board is required to consider the claim in light of both the 
former and revised schedular rating criteria to determine 
whether the disability warrants an increased evaluation.  
VA's General Counsel has determined that the amended rating 
criteria, if favorable to the claim, may be applied only for 
periods from and after the effective date of the regulatory 
change.  The veteran does, however, get the benefit of having 
both the old and new regulations considered for the period 
after the effective date of the change.  See VAOPGCPREC 3-00.  
That guidance is consistent with the longstanding statutory 
law, to the effect that an increase in benefits cannot be 
awarded earlier than the effective date of the change in law 
pursuant to which the award is made.  See 38 U.S.C.A. 
§ 5110(g) (West 2002).  

In the present case, the RO evaluated the claim under the 
prior regulations in rendering the rating decision dated in 
December 1997 when it continued the previously 
assigned 20 percent.  In the January 1999 statement of the 
case, however, the RO notified the veteran of both the prior 
and revised regulations and applied them in the evaluation of 
the veteran's vascular insufficiency of the feet.  
Accordingly, the Board's adjudication of the matter will not 
be prejudicial to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

As in effect prior to January 12, 1998, Diagnostic Code 7114 
applied to arteriosclerosis obliterans and was rated under 
the criteria outlined under Diagnostic Code 7116, for 
intermittent claudication.  Under this code, a 20 percent 
rating was warranted when there was minimal circulatory 
impairment, with paresthesia, temperature changes, or 
occasional claudication.  Well-established cases, with 
intermittent claudication or recurrent episodes of 
superficial phlebitis warranted a 40 percent rating.  
A 60 percent rating required persistent coldness of extremity 
with claudication on minimal walking.  A 100 percent rating 
was warranted if the intermittent claudication was manifested 
in severe form with marked circulatory changes such as to 
produce total incapacity or to require house or bed 
confinement.  38 C.F.R. § 4.104, Diagnostic Code 7116 (1997).  

The Notes associated with this diagnostic code are set out in 
pertinent part as follows:  Note:  The 100 percent rating 
will not be applied under a diagnosis of intermittent 
claudication.  Note:  The schedular evaluations in excess of 
20 percent are for application to unilateral involvement.  
With bilateral involvement, separately meeting the 
requirements for evaluation in excess of 20 percent, 10 
percent will be added to the evaluation for the more severely 
affected extremity only, except where the  disease has 
resulted in an amputation.  The resultant amputation rating 
will be combined with the schedular rating for the other 
extremity, including the bilateral factor, if applicable.  
38 C.F.R. § 4.104 (1997).  

Under the revised criteria, there is no diagnostic code for 
intermittent claudication.  Arteriosclerosis obliterans is 
rated under Diagnostic Code 7114.  Under that code, 
claudication on walking more than 100 yards, and; diminished 
peripheral pulses or ankle/brachial index of 0.9 or less 
warrant a 20 percent rating.  Claudication on walking between 
25 and 100 yards on a level grade at 2 miles per hour, and; 
trophic changes (thin skin, absence of hair, dystrophic 
nails) or ankle/brachial index of 0.7 or less warrant a 
40 percent rating.  A 60 percent rating requires claudication 
on walking less than 25 yards on a level grade at 2 miles per 
hour, and; either persistent coldness of the extremity or 
ankle/brachial index of 0.5 or less.  A 100 percent rating is 
warranted for ischemic limb pain at rest, and; either deep 
ischemic ulcers or ankle/brachial index of 0.4 or less.  
38 C.F.R. § 4.104, Diagnostic Code 7114 (2005).  

The notes associated with this diagnostic code are set out as 
follows:  NOTE (1):  The ankle/brachial index is the ratio of 
the systolic blood pressure at the ankle (determined by 
Doppler study) divided by the simultaneous brachial artery 
systolic blood pressure.  The normal index is 1.0 or greater.  
NOTE (2):  Evaluate residuals of aortic and large arterial 
bypass surgery or arterial graft as arteriosclerosis 
obliterans.  NOTE (3):  These evaluations are for involvement 
of a single extremity.  If more than one extremity is 
affected, evaluate each extremity separately and combine 
(under § 4.25) using the bilateral factor (§ 4.26), if 
applicable.  Id.  

As noted earlier, the Board must consider entitlement to a 
rating in excess of 20 percent for vascular insufficiency of 
the legs and feet prior to February 4, 1999, the effective 
date of the RO's grant of separate 40 percent ratings for 
vascular insufficiency of each foot.  

On review of the evidence outlined earlier, the Board finds 
that prior to February 4, 1999, the veteran's service-
connected vascular insufficiency was manifested primarily by 
cramps in both feet and both legs after walking less than a 
block.  The evidence also shows hair loss, if not absence of 
hair, on the lower extremities, the skin on the lower 
extremities was noted to be shiny, and the toe nails were 
thickened.  While clinicians at times said that pulses were 
feeble or hardly palpable, when measured in July 1997, ankle 
brachial indexes were 1.0, bilaterally, which examiners 
described as adequate blood flow.  

Prior to the increased rating awarded effective February 4, 
1999, the RO rated the veteran's vascular insufficiency under 
Diagnostic Code 7199-7114, with 7199 meaning it rated the 
unlisted condition, vascular insufficiency, in that part of 
the Rating Schedule concerning diseases of the arteries and 
veins, and 7114 following the hyphen indicating that it was 
rating the condition as analogous to arteriosclerosis 
obliterans.  See 38 C.F.R. §§ 4.20, 4.27.  Prior to revision, 
the Rating Schedule then indicated that arteriosclerosis 
obliterans would be rated as intermittent claudication, under 
Diagnostic Code 7116.  The Board finds that Diagnostic Code 
7199-7114 is appropriate as there is no diagnostic code 
denominated vascular insufficiency, the medical evidence 
shows that the veteran's vascular insufficiency of the legs 
and feet result in intermittent claudication, and the rating 
criteria for arteriosclerosis obliterans encompass the 
symptoms associated with the veteran's service-connected 
disability.  

When considering the revised rating criteria, the RO has used 
Diagnostic Code 7199-7115, which indicates having rated the 
veteran's service-connected vascular insufficiency of the 
feet as analogous to thrombo-angitis obliterans (Buerger's 
Disease).  The Board does not, however, find any indication 
that examiners have described the veteran's service-connected 
vascular insufficiency as involving an inflammatory process 
and considers it more appropriate to continue to rate the 
service-connected disability as analogous to arteriosclerosis 
obliterans under Diagnostic Code 7199-7114.  This is, in any 
event, merely a technical distinction, as the revised rating 
criteria for thrombo-angitis obliterans (Buerger's Disease) 
and arteriosclerosis obliterans are identical.  See 38 C.F.R. 
§ 4.104 (2005).  

(i) Rating prior to January 12, 1998

For the period prior to January 12, 1998, only the rating 
criteria then in effect may be considered in rating the 
veteran's vascular insufficiency of the lower extremities.  

Having first been diagnosed in 1979, the Board finds that by 
the appeal period at hand, which began with the veteran's 
increased rating claim in 1997, the veteran had a well-
established case of vascular insufficiency and that his 
symptoms of cramps in both feet and both legs after walking 
less than a block were equivalent to intermittent 
claudication.  These two factors, a well-established case and 
intermittent claudication, satisfy the requirements for a 
40 percent evaluation for each foot under the under 
Diagnostic Code 7116 as in effect prior to January 12, 1998.  
Prior to January 12, 1998, neither foot showed persistent 
coldness with claudication required for a 60 percent rating, 
and no more than a 40 percent rating is warranted.  
Therefore, according to the note following Diagnostic Code 
7117, which applies to evaluations under Diagnostic Codes 
7114 and 7116 at issue here, because there is involvement of 
both lower extremities, and there is no 
amputation, 10 percent is to be added to the evaluation for 
the more severely affected extremity.  The evidence therefore 
supports a 50 percent for the veteran's vascular 
insufficiency of the lower extremities prior to January 12, 
1998.  

(ii) Rating from January 12, 1998

Considering the revised rating criteria that became effective 
January 12, 1998, the Board finds that as of that date, and 
subsequent thereto, the revised rating criteria are more 
favorable to the veteran because they allow separate ratings 
for vascular insufficiency of each lower extremity at ratings 
higher than 20 percent.  

In considering the increased rating claim for the period from 
January 12, 1998, the Board must first consider whether the 
veteran is entitled to a rating in excess of 20 percent from 
January 12, 1998, to February 4, 1999, the effective date of 
the separate 40 percent ratings for each lower extremity 
assigned by the RO.  Then, given the Board's conclusion that 
separate 40 percent ratings may be assigned from January 12, 
1998, to February 4. 1999, it will consider whether a rating 
in excess of 40 percent is warranted from January 12, 1998.  

The Board recognizes that when the veteran underwent a VA 
examination for diabetes mellitus in July 2001, the examiner 
identified nail abnormalities as a complication of diabetes 
mellitus and that other examiners have pointed out that the 
veteran's lower extremity symptoms are multifactorial, 
including peripheral vascular disease (related both to 
diabetes mellitus and hypertension), degenerative arthritis, 
peripheral neuropathy (related to diabetes mellitus) and 
pseudoclaudication of spinal stenosis.  With this in mind, 
the Board has at no time considered neurological findings in 
its deliberation nor has it considered nail changes in its 
derumination of whether increased ratings for the veteran's 
service-connected vascular insufficiency of the lower 
extremities may be assigned under the revised rating 
criteria.  As there is no medical evidence distinguishing 
claudication resulting from spinal stenosis from that 
resulting from vascular insufficiency, the Board has 
considered all such symptoms, e.g., foot and leg cramping on 
walking, as related to the veteran's service-connected 
vascular insufficiency of the lower extremities.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  

In view of the foregoing, the Board finds that from January 
12, 1998, to February 4, 1999, a 40 percent rating may be 
assigned for vascular insufficiency of the right lower 
extremity and for vascular insufficiency of the left lower 
extremity, because at examinations prior to February 4, 1999, 
walking was noted to be limited to less than a block because 
of cramping in both lower extremities; in addition, there was 
hair loss, if not total absence hair, on the lower 
extremities, and the skin was shiny on both lower 
extremities.  The Board considers cramping of the legs and 
feet on walking less than a block to be equivalent to 
claudication on walking between 25 and 100 yards, and that 
trophic changes of shiny skin and hair loss alone, without 
consideration of nail changes, closely approximate those 
listed as examples of trophic changes that are part of the 
criteria for a 40 percent rating.  As the overall disability 
picture more closely approximates the criteria for a 
40 percent rating than that for a 20 percent rating, with 
criteria that are met with claudication on walking more than 
100 yards and diminished peripheral pulses, the Board 
concludes that with application of 38 C.F.R. § 4.7, separate 
40 percent ratings should be assigned for vascular 
insufficiency of each lower extremity from January 12, 1998, 
to February 4, 1999.  

With the assignment of a 40 percent rating for vascular 
insufficiency of each lower extremity for the period from 
January 12, 1998, to February 4, 1999, and the previous 
assignment by the RO of a 40 percent rating for vascular 
insufficiency of each lower extremity from February 4, 1999, 
the Board must now consider whether a higher rating may be 
assigned from January 12, 1998, or at any time thereafter.  
To warrant the next highest evaluation available under the 
applicable rating criteria (60 percent), there must be 
claudication on walking less than 25 yards on a level grade 
at 2 miles per hour, and either persistent coldness of the 
extremity or ankle/brachia index of 0.5 or less.  

It was not until the November 2002 VA examination that the 
veteran reported he experienced cramping pain in both calves 
after walking only 25 to 30 feet.  Even if that limitation in 
walking were considered to have been present as of 
January 12, 1998, the Board finds that at no time since 
January 12, 1998, has the remaining requirement for a 
60 percent rating, that is, either persistent coldness of the 
extremity or an ankle/brachial index of 0.5 or less, been 
met.  Although the veteran testified at the April 1999 
hearing that he frequently developed coldness in his calves, 
coldness of a lower extremity (persistent or otherwise), has 
never been documented on objective examination.   Further, 
the color and temperature of the veteran's legs was normal at 
the April 2004 VA examination, and there was fairly adequate 
warmth noted at the February 2005 VA examination.  Given 
these findings, it is opinion of the Board that persistent 
coldness of the lower extremities has not been shown.  
Further, at no time has an ankle/brachial index been shown to 
be 0.5 or less.  In this regard, the ankle/brachial index was 
1.0, bilaterally, in July 1997.  In June 2002 the 
ankle/brachial index was 1.11 on the right and 1.28 on the 
left, and in February 2005, the ankle/brachial index was .99 
on the right and .96 on the left.  

In view of the forgoing, the Board finds that the symptoms 
associated with the veteran's vascular insufficiency of the 
right and left lower extremities do not more closely 
approximate the criteria for the 60 percent rating, and the 
preponderance of the evidence is therefore against a rating 
in excess of 40 percent for vascular insufficiency of the 
right lower extremity, or a rating in excess of 40 percent 
for vascular insufficiency of the left lower extremity, from 
January 12, 1998.  As the preponderance of the evidence is 
against this latter aspect of the veteran's claim, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

A rating of 50 percent for vascular insufficiency of the 
lower extremities prior to January 12, 1998, is granted, 
subject to the rules and regulations governing the payment of 
VA monetary benefits.  

A rating of 40 percent for vascular insufficiency of the 
right lower extremity from January 12, 1998, to February 4, 
1999, is granted, subject to the rules and regulations 
governing the payment of VA monetary benefits.  

A rating of 40 percent for vascular insufficiency of the left 
lower extremity from January 12, 1998, to February 4, 1999, 
is granted, subject to the rules and regulations governing 
the payment of VA monetary benefits.  

A rating in excess of 40 percent for vascular insufficiency 
of the right lower extremity from February 4, 1999, is 
denied.  
A rating in excess of 40 percent for vascular insufficiency 
of the left lower extremity from February 4, 1999, is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


